El Juez'Asociado Sb. Wole
emitió la opinión del tribunal.
Esta es una apelación en que ha de determinársela validez •de una Ordenanza Municipal de la ciudad de San Juan. La •demanda presentada expresa los hechos en la forma siguiente:
“1. Que en esta misma fecha presenta'demanda contra el Munici-pio de San Juan para conseguir sentencia en que se declaren nulas y sin ningún valor ni'efecto las disposiciones de la ordenanza votada por el Muncipio de San Juan en 10 de noviembre de 1906, regulari-zando el servicio de recogida de basuras é inmundicias y forma en ■que deben ser expuestas por los vecinos de la ciudad en cuanto en su artículo 5, ordena que los depósitos en que los vecinos de las casas •de San Juan deben verter las basuras, serán suministrados por los pro-pietarios del inmueble, y en cuanto en su artículo 6, concede á los •dueños de las casas un plazo para proveerse de los depósitos á que se refiere el artículo anterior.
“2. Esa ordenanza comenzará á tener fuerza obligatoria el día once de los corrientes y en ella se impone á los contraventores como pena, una multa que no excederá de diez dollars ó prisión que no excederá de treinta días, ó ambas penas á discreción del Juez de Paz.
“3. Que no siendo los propietarios de las casas de San Juan, en *365su calidad de tales, los productores de las basuras é inmundicias que se han de recoger, ni los encargados de recogerlas, ni siendo materia de sanidad el determinar quien ha de suministrar los depósitos en que los Yecinos recogen las basuras, la ordenanza expresada en los particulares, objeto de la demanda, infringe y perjudica notoria é in-justamente los derechos de la Liga demandante, al imponer á sus aso-ciados la obligación de suministrar los depósitos para la recogida de-las basuras y, por esto, necesita que se expida un mandamiento de “injunction” para que se requiera al Municipio de San Juan en la persona del Alcalde como su legítimo representante, para que, mien-tras el pleito principal se resuelva, se abstenga de exigir • el cumpli-miento de esa obligación.
“4. Que esta petición de “injunction” procede por estar com- , prendida en los casos 1, 2, 4 y 6, de la sección 3, y en la sección 12 de la Ley’de 8 de marzo de 1906, para definir los “injunctions.”
“Por lo expuesto,
“Suplica al Tribunal que, previa prestación de la fianza, que se sirva fijar, ordene la expedición de un mandamiento al Marshal de la Corte de Distrito para que el Municipio de San Juan, en la persona de su representante legal el Alcalde, sea requerido para que por ahora, se abstenga de exigir á los propietarios de casas de esta Capital el cum-plimiento de la Ordenanza regularizando el servicio de basuras é‘ in-mundicias y forma en que sean expuestas por los vecinos de la Ciudad en cuanto se refiere al suministro por los propietarios del inmueble á los inquilinos de los depósitos donde las basuras hayan de ser-verti-das.*’
Durante su informe oral el apelante admitió que la orde-nanza estaba comprendida dentro de las facultades legisla-tivas en general, pero alegaba que dicha Ordenanza estaba fuera de las facultades de la Municipalidad. Sin embargo, como no se nos ha demostrado lo contrario, opinamos que ia ordenanza, que tiene igual efecto sobre todos los propieta-rios, sin hacer diferencia alguna entre ellos, constituye un ejer-cicio válido de las facultades Municipales tendentes á prote-ger la salud de la comunidad.
Hemos discutido el caso bajo este aspecto, porque fue ar-gumentado y considerado antes de que el Tribunal 'fijara su atención en un defecto capital, que consiste en haber dejado *366de presentar el apelante, junto con el récord, una copia del es-crito de apelación, según la exigen los artículos 299 y 303 del Código de Enjuiciamiento Civil. Hemos tenido ocasión de resolver este punto en los casos de Fernández v. Sucesión Irrizarry y otro y Ex parte Hecht, resueltos por este Tribunal en 26 de enero y 29 de junio de 1906, respectivamente, en los que se lia establecido la doctrina qup la presentación de tal escrito de apelación es un requisito indispensable para que este Tribunal pueda adquirir jurisdicción.
Por virtud de las Consideraciones precedentes, somos de opinión que debe desestimarse la apelación interpuesta en es-te caso con.las costas á la parte demandante y apelante.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-do, Figureras.
Los Jueces Asociados Sres. Hernández y MacLeary no in-tervinieron en la resolución de este caso.